Title: Treasury Department Circular to the Collectors of the Customs, 2 October 1789
From: Treasury Department,Hamilton, Alexander
To: 


Treasury DepartmentNew York October 2d. 1789.
Sir
As in the first establishiment of Revenue systems, imperfections and inconveniencies will naturally present themselves in practice, which could not have been foreseen in their formation; it is of the greatest moment, that the best information should be collected for the use of the Government as to the operation of those, which may have been adopted.
To the obtaining this information, as it respects the plan for the imposition and collection of the duties, the situation of the collectors and naval Officers of the several Ports is in a peculiar manner favourable, and no arguments need be used to shew that it is equally their duty and their interest to make the best use of their opportunities for that purpose.
Not doubting that their inclination will coincide with both; I am to request that they will carefully note and from time to time communicate to me whatever may serve to discover the merits or defects of that plan, and to point out the means of improving it.
Though the complaints of the Merchants will not always be infallible indications of defects, yet they will always merit attention, and when they occur, I shall be glad to be particularly informed of them.
You will doubtless have observed, that it was in the contemplation of Congress to employ Boats for the security of the Revenue against contraband. I shall be glad to have your Ideas, as to the expediency of employing them in your quarter, and (if any appear to you necessary) of the number and kind you deem requisite; their equipments, and the probable expence. Should any have been in use under the State regulations, I desire they may be continued, and that I may be advised with accuracy of the nature of their establishment.
It has been very much apprehended that the number of Ports in several of the States would conduce to great evasions of the duties. It is my wish to be informed how far experience has justified this apprehension, and what can be done to correct the Mischeifs, which may have ensued, avoiding as much as possible the inconveniencies which the multiplication of Ports was designed to obviate.
In hinting these particulars it is not my aim to confine your attention to them only; It will give me pleasure to find that your observation has been as diffusive as the object is extensive.
The whole of the Form for keeping and rendering your accounts not being yet completed, it is not in my power to furnish you with them at present; I however transmit you the most material form which is a quarterly Abstract of duties arising on Merchandize imported. The same form with an alteration as to time will answer for a return of duties arising monthly, and which you will forward to this Office at the end of every Month.
In mine of the 22d. of September, I directed you to render me a Weekly Account of your receipts and payments. I now enclose you a form for rendering this account, which I trust will be punctually complied with.
I am   sir   Your Obedt. Servant
A HamiltonSecy of the Treasuy
P. S.   In addition to the papers mentioned in this letter you will find enclosed the form of a Quarterly Abstract of duties arising on the Tonnage of Vessels. A similar return you will be pleased to transmit monthly.
